--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.  THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************
EXHIBIT 10.1

SECURED PROMISSORY NOTE
 
$13,858,066.67
Houston, Texas

May 2, 2014
 
FOR VALUE RECEIVED, the undersigned, OMEGA REFINING, LLC, a Delaware limited
liability company ("Omega"), and BANGO REFINING NV, LLC, a Delaware limited
liability company ("Bango Refining" and together with Omega, individually,
"Borrower" and collectively, "Borrowers"), jointly and severally, hereby promise
to pay to the order of VERTEX REFINING NV, LLC, a Nevada limited liability
company ("Lender"), the principal sum of THIRTEEN MILLION EIGHT HUNDRED
FIFTY-EIGHT THOUSAND SIXTY-SIX and 67/00 Dollars ($13,858,066.67) or such lesser
amounts as are shown to be outstanding on the records of Lender, plus interest
thereon as set forth below, on or before the dates set forth in     section 3.1,
to the account of Lender, at 1331 Gemini Street #250, Houston, Texas 77058, or
at such other place as the holder hereof may appoint, in accordance with the
terms set forth below. Capitalized terms used herein but not otherwise defined
herein shall have the meanings given in the Purchase Agreement (as defined
below).
 
1.           Definitions.  As used in this Note, the following terms shall have
the following meanings:
 
"BBB Loan Agreement" means the Second Amended and Restated Term Loan Credit
Agreement dated as of the date hereof by and among Borrower, Holdings and BBB
Funding.
 
"BBB Funding" means BBB Funding, LLC, a Delaware limited liability company.
 
"Bankruptcy Default" means any Event of Default described in sections 6.1(k),
6.1(l) or 6.1(m).
 
"Base Rate" means the per annum interest rate equal to nine and one half of one
percent (9.50%).
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
banks in Houston, Texas are required to close.
 
"CDG Report" means that certain cash flow projection dated May 1, 2014 a copy of
which has been provided to Lender.
 
"Collateral Assignment" means the Assignment of Proceeds from Insurance Proceeds
as Collateral Security dated May 2, 2014 from Borrowers in favor of Lender.
 
"Control Agreement" means the Deposit Account Control Agreement dated as of May
2, 2014 by and among Bango Refining, Lender and Wells Fargo Bank, National
Association, as amended restated, supplemented or otherwise modified from time
to time.
 
"Deed of Trust" means the Leasehold Deed of Trust, Security Agreement,
Assignment of Leases and Rents and Fixture Filing dated as of May 2, 2014 from
Bango Refining in favor of Western Nevada Title Company for the benefit of
Lender, as amended restated, supplemented or otherwise modified from time to
time.
 

 
1

--------------------------------------------------------------------------------

 
**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.  THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************


"Default Rate" means the per annum interest rate equal to eighteen percent
(18.00%).
 
"Dollars" or "$" means the lawful currency of the United States.
 
"Event of Default" means the occurrence of any of the events described in
Section 6.1 of this Note, and the expiration of all applicable notice and cure
rights, as set forth therin, without any duplication of such cure period.
 
"Guaranty" means the Guaranty Agreement dated as of the date hereof from Omega
Holdings Company LLC, a Delaware limited liability company ("Holdings"), to and
for the benefit of Lender, as amended restated, supplemented or otherwise
modified from time to time.
 
"Pledge Agreement" means the Pledge Agreement dated as of the date hereof from
the Borrowers to and for the benefit of Lender, as amended restated,
supplemented or otherwise modified from time to time.
 
"Purchase Agreement" means that certain Asset Purchase Agreement (as amended)
dated as of March 17, 2014 by and among Vertex Energy, Inc., a Nevada
corporation and an indirect owner of 100% of the issued and outstanding
membership interest of Lender ("Vertex"), Vertex Refining LA, LLC, a Louisiana
limited liability company and an indirectly owned subsidiary of Vertex
("Louisiana Buyer"), Lender (Lender and Louisiana Buyer, individually a "Buyer"
and collectively, the "Buyers"), Omega and Bango Refining, as sellers, and
Holdings.
 
"Subordinated Indebtedness" means indebtedness of any Borrower or Holdings, the
payment and performance of which is subordinated to the payment and performance
of the indebtedness, obligations, liabilities, fees, costs and expenses under
this Note or any other indebtedness, obligations and liabilities of any Borrower
or Holdings to Lender, in a manner acceptable to Lender in its sole and absolute
discretion.
 
"Section 9.20 Loan" is defined in Section 2.1(b).
 
2.           Credit Facility; Borrowing Procedure; Interest Rate.
 
2.1           Purchase Price Loan; Section 9.20 Loan.
 
(a)           Purchase Price Loan.  Borrowers acknowledge that the Purchase
Price is allocated 66.67% to the Purchased Assets and Business of Omega and
33.33% to the Purchased Assets and Business of Bango Refining.  Accordingly, the
Borrowers agree that the amount by which the Closing Cash Payment made to
Borrowers plus the portion of the Closing Stock Consideration issued at the
Initial Closing (as defined in the Purchase Agreement) exceeds Omega's portion
of the Purchase Price (excluding for this purpose any of the Contingent
Payments) shall constitute a loan to Borrowers (the "Purchase Price
Loan").  Borrowers acknowledge and agree that the Purchase Price Loan amount is
$7,558,066.67.  The Purchase Price Loan shall be disbursed in accordance with
the Funds Flow Statement and any portion of the Closing Cash Payment
representing Purchase Price Loan proceeds payable to Borrowers shall be
deposited into Bango Refining account number #***, which is subject to the
springing control of Lender pursuant to the Control Agreement.  Once repaid or
satisfied at the Second Closing, the Purchase Price Loan may not be reborrowed.
 
(b)           Section 9.20 Loan.  Borrowers and Lender agree that capital
expenditure loans may be made by Lender to Borrowers as described in Section
9.20 of the Purchase
 

 
2

--------------------------------------------------------------------------------

 

**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.  THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************

Agreement (the "Section 9.20 Loan") subject to the mutual agreement of the
Borrowers and Lender as provided in Section 9.20 of the Purchase Agreement and
in an aggregate amount not to exceed $1,000,000; provided that (i) Lender shall
not be required to make the Section 9.20 Loan to any Borrower prior to June 16,
2014, (ii) Borrowers may only use the proceeds of the Section 9.20 Loan for
capital expenditures as set forth in Section 9.20 of the Purchase Agreement,
(iii) no Event of Default shall have occurred or result from the disbursement of
the Section 9.20 Loan and (iv) each of the representations and warranties set
forth herein that survive the Initial Closing and/or apply to Bango subsequent
to the Initial Closing shall be true and correct in all respects except for
changes attributable to the transactions contemplated by the Initial Closing or
hereunder.  Once repaid or satisfied at the Second Closing, the Section 9.20
Loan may not be reborrowed.  As provided in Section 9.20 of the Purchase
Agreement, any Section 9.20 Loan shall be subject to terms to be mutually agreed
(including, without limitation, as to the amount of any such loans) to assist in
the purchase of a fuel stripper and fuel scrubber and nothing in this Section
2.1(b) is intended to constitute a firm commitment to make such loans or
otherwise increase the Lender's obligation under Section 9.20 of the Purchase
Agreement.
 
2.2           UMO Credit.  (a) Borrowers acknowledge that, pursuant to section
5.02(a)(iv) of the Purchase Agreement, Omega has elected to have $750,000.00 of
the difference between the estimate of the used motor oil Inventory as of the
Effective Time of the Initial Closing and the applicable Inventory Target
deferred and constitute the Deferred Inventory Payment.  (b) Bango Refining may
elect to have up to $1,400,000 of the difference between the estimate of the
used motor oil Inventory as of the Effective Time of the Second Closing and the
applicable Inventory Target deferred as set forth herein (such amount together
with the Deferred Inventory Payment, "UMO Credit").
 
2.3           The Draw Loans.  Subject to the terms and conditions hereof,
Lender agrees to make a loan in a single advance of $3,150,000.00 (the "Draw
Loan") to Borrowers; provided that (a) Lender shall not be required to make any
Draw Loans to any Borrower prior to June 16, 2014, (b) the maximum amount of the
Draw Loan made by Lender to Borrowers shall not exceed $3,150,000.00, (c)
Borrowers may only use the proceeds of Draw Loans to satisfy accounts payable
and other obligations of Borrowers set forth in the CDG Report, and otherwise as
approved by Lender in its reasonable discretion, (d) Borrowers shall have
received, in the aggregate, $1,500,000.00 in loans from BBB Funding pursuant to
the BBB Loan Agreement, which loan proceeds shall have been funded after the
date of this Note (the "BBB Indebtedness"), (e) no Event of Default shall have
occurred or result from the disbursement of such Draw Loan and (f) each of the
representations and warranties set forth herein that survive the Initial Closing
and/or apply to Bango subsequent to the Initial Closing shall be true and
correct in all respects except for changes attributable to the transactions
contemplated by the Initial Closing or hereunder.   Once repaid, the Draw Loan
may not be reborrowed.
 
2.4           Borrowing Procedure.  Borrowers shall give written notice (or
telephonic notice followed immediately by written notice) to Lender of the
proposed borrowing date of the Draw Loan not later than 10:00 a.m. Houston,
Texas time, the day before the proposed borrowing date.  The notice shall be
effective upon receipt by Lender, shall be irrevocable, shall specify the date
and borrowing of the Draw Loan.  Not later than 2:00 p.m. Houston, Texas time,
on the date of a proposed borrowing, Lender shall fund the requested Draw Loan
on the borrowing date, by (a) depositing such amount into Bango Refining account
number #*** or (b) directly paying (by check or by wire transfer) the creditor
of Borrowers designated for such proceeds.  The borrowing of the Draw Loan shall
be on a Business Day.
 

 
3

--------------------------------------------------------------------------------

 



2.5           Interest Rate; Default Rate.
 
(a)           Interest Rate.  The Purchase Price Loan and the Section 9.20 Loan
shall bear interest until such loan is paid in full.  The Purchase Price Loan
and the Section 9.20 Loan shall bear interest for the period commencing on the
date hereof and ending on October 30, 2014 at the short-term federal rate as
published by the Internal Revenue Service from time to time, which as of the
date hereof was 0.33% per annum, changing when the short-term applicable federal
rate changes.  On an after October 30, 2014, the Purchase Price Loan and the
Section 9.20 Loan shall bear interest at a rate equal to the Base Rate, which
interest shall be payable by Borrowers to Lender on the last Business Day of
each month commencing October 31, 2014, with a full and final payment of all
accrued and unpaid interest on the Purchase Price Loan and the Section 9.20 Loan
due on March 31, 2015.  The then outstanding amount of UMO Credit shall bear
interest from the date hereof until the UMO Credit is paid in full.  The then
outstanding amount of UMO Credit shall bear interest at the Base Rate which
interest shall be payable by Borrowers to Lender on the last Business Day of
each month commencing on May 31, 2014, with a full and final payment of all
accrued and unpaid interest on the UMO Credit due on March 31, 2015.  The Draw
Loan shall bear interest from the date the Draw Loan is made until the Draw Loan
is repaid in full.  The Draw Loan shall bear interest at the rate equal to the
Base Rate, which interest shall be payable by Borrowers to Lender on the last
Business Day of each month commencing on May 31, 2014, with a full and final
payment of all accrued and unpaid interest on the Draw Loan due on March 31,
2015.  For the avoidance of doubt, in the event any of the Purchase Price Loan,
the UMO Credit or any Draw Loan is not paid on its respective maturity date,
such loan shall continue to accrue interest until paid in full.
 
(b)           Default Rate.   Notwithstanding the foregoing, upon the occurrence
and during the continuance of an Event of Default (other than a Bankruptcy
Default), the unpaid principal balance of this Note and any due and unpaid
interest shall, upon written notice from Lender to Borrowers, bear interest at
the annual rate equal to the Default Rate, payable upon demand.  On and after
the date of the earlier to occur of (i) March 31, 2015 or (ii) the occurrence of
a Bankruptcy Default, the unpaid principal balance of this Note and all accrued
interest thereon shall automatically bear interest at the Default Rate, payable
upon demand.
 
2.6           Calculation of Interest.  Interest shall be calculated on the
basis of a 360 day year, and shall be payable for the actual number of days
elapsed.
 
2.7           Maximum Rate of Interest.  Notwithstanding any term of this Note,
nothing herein or therein contained shall be deemed to require Borrowers to pay
or be liable for the payment of interest upon the unpaid principal balance of
this Note in excess of the maximum legal rate of interest (if there be any
maximum) allowable under the laws of the State of Delaware.  If for any reason
interest in excess of the amount as limited in the foregoing sentence shall have
been paid hereunder, whether by reason of acceleration of this Note, payment of
any penalty or premium, or otherwise, then and in that event, any such excess
interest shall constitute and be treated as a payment of principal hereunder and
shall operate to reduce the principal balance of this Note by the amount of such
excess, or if in excess of the then principal balance of this Note, such excess
shall be refunded.
 
3.           Payments.
 
3.1           Principal.  The principal amount of the Purchase Price Loan and
the Section 9.20 Loan shall be due and payable in full on the earlier of (i)
March 31, 2015 and (ii) the date of the consummation of the Second Closing;
provided that both the Purchase Price Loan and the Section
 

 
4

--------------------------------------------------------------------------------

 



9.20 Loan, including accrued and unpaid interest thereon, shall be deemed to be
paid in full upon consummation of the Second Closing.  The unpaid principal
amount of the UMO Credit shall be paid in full on March 31, 2015.  The unpaid
principal amount of the Draw Loan shall be paid in full on March 31, 2015.
 
3.2           Interest.  In addition to the principal payment set forth above,
Borrowers jointly and severally promise to pay interest on the unpaid principal
balance of this Note at the rates and on the dates set forth in
section 2.5.  All accrued and unpaid interest shall be due and payable in full
on March 31, 2015.
 
3.3           Prepayments.  This Note may be prepaid in whole or in part at any
time without prepayment fees or premiums.  All prepayments shall be applied
first, to all fees, expenses and other amounts due from Borrower to Lender
pursuant to the terms of this Note, other than accrued and unpaid interest on
the unpaid principal balance of this Note, second, to accrued and unpaid
interest on the unpaid principal balance of this Note and third, to the unpaid
principal balance of this Note.
 
3.4           Application of Payments.  If an Event of Default has occurred and
is continuing, all amounts received by Lender (whether via payment from
Borrower, constituting proceeds of collateral or otherwise) shall be applied by
Lender to the obligations, liabilities and indebtedness of Borrower to Lender in
any manner determined by Lender in its sole discretion.
 
4.           Representations and Warranties.  Each Borrower represents and
warrants to Lender as follows:
 
4.1           Organization; Power.  Each Borrower and Holdings is duly organized
and validly existing under the laws of its jurisdiction of organization.  Each
Borrower and Holdings is duly qualified to do business in every jurisdiction in
which the nature of its business or the ownership of its properties requires
such qualification.  Each Borrower and Holdings has the power to own its
properties and carry on such its business as currently being conducted.
 
4.2           Authorization and Binding Effect.  The execution and delivery by
each Borrower and Holdings, as applicable, of this Note and the other
agreements, documents and instruments related hereto to which such Borrower or
Holdings is a party, and the performance by such Borrower and Holdings of their
respective obligations thereunder:  (a) are within its power, (b) have been duly
authorized by proper action on the part of the governing body of such Borrower
and Holdings, (c) are not in violation of any law, rule or regulation, the
organizational or charter documents of such Borrower or Holdings, or the terms
of any agreement, restriction or undertaking to which such Borrower or Holdings
is a party or by which such Borrower or Holdings is bound and (d) do not require
the approval or consent of the holders of the equity interests of such Borrower
or Holdings, any governmental authority or any other person or entity, other
than those obtained and in full force and effect.  This Note and the agreements,
documents and instruments related hereto to which any Borrower and Holdings is a
party, when executed and delivered, will constitute the valid and binding
obligations of such Borrower and Holdings enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or similar laws of general
application affecting the enforcement of creditors' rights and except to the
extent that general principles of equity might affect the specific enforcement
of this Note or such agreements, documents or instruments.
 

 
5

--------------------------------------------------------------------------------

 



4.3           Purchase Agreement.  On the date hereof and on the date any loan
is made hereunder, each Borrower and Holdings remakes all of the representations
and warranties applicable to it under the Purchase Agreement as if such
representations and warranties were set forth herein in their entirety together
with those provisions in the Purchase Agreement, and the schedules and exhibits
thereto, referenced therein.
 
4.4           Margin Stock. No Borrower nor Holdings is engaged principally, or
as one of such Borrower's or Holdings' important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock.
 
4.5           Regulated Entities. No Borrower nor Holdings is an "investment
company" or a company controlled by an "investment company" within the meaning
of the Investment Company Act of 1940, as amended. No Borrower nor Holdings is
subject to any law, rule or regulation limiting its ability to incur
indebtedness.
 
4.6           Solvency.  (a)  The then fair saleable value of the property of
each Borrower and Holdings is (i) greater than such Borrower's or Holdings'
total liabilities and (ii) not less than the amount that will be required to pay
the probable liabilities on such Borrower's and Holdings' then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Borrower.  (b) The capital of
each Borrower and Holdings is not unreasonably small in relation to its business
or any contemplated or undertaken transaction.  (c)  No Borrower nor Holdings
intends to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due.  (d)  Each
Borrower and Holdings is "solvent" within the meaning given that term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances.
 
4.7           Schedule of Payables; Accuracy of Information.  All outstanding
payables and other Liabilities of each Borrower and Holdings as of the date
hereof are set forth in the CDG Report attached hereto as Schedule
4.5(a).  Schedule 4.5(b) is a true, correct and complete copy of the cash flow
analysis (the "Cash Flow Analysis") of the Borrowers and Holdings for the period
from April 30, 2014 through August 29, 2014, prepared by CDG Group, LLC
("CDG").  The Cash Flow Analysis was prepared in good faith and utilized
reasonable assumptions at the time made and due care in the preparation
thereof.  The CDG Report and the Cash Flow Analysis furnished by the any
Borrower or Holdings to Lender is true, correct and complete in all material
respects as of the date furnished and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make such
information not misleading.
 
5.           Covenants.  Until the principal amount of this Note, all accrued
and unpaid interest thereon and all other obligations, liabilities, fees, costs
and expenses of any Borrower to Lender is paid in full, each Borrower shall:
 
5.1           CDG.  Continue, or cause Holdings to continue, to retain, at their
own expense, CDG in the same role and with the same duties and responsibilities
that CDG has on the date hereof for a period ending with the second full
calendar month following the Second Closing.  CDG shall provide to Lender by the
end of the third Business Day of each week, a 13-week cash flow forecast for
Borrowers (broken down on a week-by-week basis and otherwise in form and content
acceptable to Lender in its sole discretion) and Borrowers shall, or cause
Holdings to, make available to Lender, CDG for a telephone conference with
Lender, at times mutually agreeable to CDG and Lender, but in any event no less
frequently than weekly, to discuss the condition and
 

 
6

--------------------------------------------------------------------------------

 



performance (financial or otherwise) of Borrowers and Holdings.  Continue, and
cause Holdings to continue, to pay all payables and other liabilities as set
forth in the Cash Flow Analysis, as updated by the most recent cash flow
forecast approved by Lender in writing, and otherwise on a consistent basis in
accordance with past practices.
 
5.2           Insurance Consultant.  Continue, or cause Holdings to continue, to
retain, at their own expense, Auslander & Associates (the "Insurance
Consultant") as Borrowers' insurance consultants and the Insurance Consultant
shall continue to assist Borrowers in maximizing and expediting the insurance
recoveries related to the facility in Fallon, Nevada.
 
5.3           Compliance with Loan Documents.  Timely comply, and cause Holdings
to timely comply, with all of its obligations under this Note, the Pledge
Agreement, the Control Agreement, the Collateral Assignment, the Guaranty and
the Deed of Trust, as applicable.
 
5.4           Notices.  Promptly, and in any event within 3 Business Days after
any Borrower or Holdings becomes aware of the applicable event, notify Lender in
writing of:
 
(a)           any default or Event of Default;
 
(b)           any notice given, or any action taken with respect to a claimed
default, by any holder of any other indebtedness issued or assumed by any
Borrower or Holdings, or the lessor under any lease as to which any Borrower or
Holdings is the lessee or under any agreement under which any such indebtedness
was issued or secured;
 
(c)           the commencement or nonfrivolous threat of, or any material
development in, any action, suit, arbitration or other proceeding affecting any
Borrower or Holdings which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
 
(d)           any payment being made by any insurance carrier of any Borrower or
Holdings, or any delay or change in the contemplated schedule of any insurance
payments;
 
(e)           any change or delay from the Cash Flow Analysis (or most recent
cash flow forecast delivered pursuant to section 5.1 and accepted by Lender) in
the payment of payables and other obligations as set forth therein and any
change in the liabilities of the Borrowers from such cash flow forecast
including, without limitation, any liabilities not described on such cash flow
forecast and any increase in the liabilities described on such cash flow
forecast;
 
(f)           the occurrence of any event which has resulted in or could
reasonably be expected to result in a Material Adverse Effect; and
 
(g)           any condition or event which would make any warranty contained in
Section 4 inaccurate in any material respect.
 
Each notice under this section 5.4 shall be accompanied by a written statement
by an officer of Borrowers setting forth details of the occurrence referred to
therein, stating what action the any affected Borrower proposes to take with
respect thereto and at what time and accompanied by all documents and
correspondences from and to third parties relating to the occurrence referred to
therein.
 

 
7

--------------------------------------------------------------------------------

 



5.5           BBB Covenants.  Each provision set forth in Articles III, V and VI
of the BBB Loan Agreement is hereby incorporated by reference herein together
with the definitions included in each such provision with the same effect as if
fully set forth herein, in each case, as in effect on the date hereof (without
for the avoidance of doubt giving affect to any subsequent amendment or waiver
of or consent to departure from such provisions) mutatis mutandis with all
references to "Lender" under the BBB Loan Agreement being deemed to refer to
Lender and all references to "Holdings" being deemed to refer to
Holdings.  Notwithstanding Section 6.08(b)(i) of the BBB Loan Agreement, no
prepayment of the indebtedness outstanding under the BBB Loan Agreement shall be
permitted prior to the final payment of all amounts outstanding under this Note,
except as contemplated by the subordination agreement related thereto.
 
5.6           Reports.  Promptly, and in any event within 3 Business Days of
receipt by any Borrower or Holdings of the same, furnish to Lender:
 
(a)           a copy of any and all notices and communications to and from any
insurance carrier of any Borrower or Holdings;
 
(b)           a copy of any report furnished to any Borrower or Holdings by the
Insurance Consultant, and if requested by Lender a copy of all insurance
policies carried by any Borrower or Holdings; and
 
(c)           any amendment to any architectural, construction contract, plans
and specifications or other agreements, documents and instrument related to the
construction and of Bango Refining's facility in Fallon, Nevada (collectively,
the "Construction Contracts").
 
5.7           Restricted Payments.  Not make, or permit Holdings to pay any
salary or compensation to any officer or director of such Borrower that also
owns equity interests of any Borrower; provided that Borrowers may pay a monthly
salary to Richard A. Silverberg in an amount not to exceed $6,250 per month.
 
6.           Events of Default, Acceleration and Remedies.
 
6.1           Events of Default.  The occurrence of any of the following shall
constitute an Event of Default under this Note:
 
(a)           Borrowers fail to pay all or any portion of the principal under
this Note when the same becomes due and payable, whether at a stated payment
date, prepayment date or by acceleration; or
 
(b)           Borrowers fail to pay any interest or any other amount due
hereunder, or Borrowers or Holdings fail to pay any other amount due from any
Borrower or Holdings to Lender or its affiliates when the same becomes due and
payable, whether at a stated payment date, prepayment date or by acceleration,
and such failure continues for a period of 15 days; or
 
(c)           any Borrower fails to comply with any term, covenant or agreement
contained in this Note or in any agreement, document or instrument related
hereto (including, without limitation, the Pledge Agreement, the Collateral
Assignment, the Deed of Trust and the Control Agreement), other than any such
failure described in (a) or (b) above, and such failure continues for a period
of 30 days; or
 

 
8

--------------------------------------------------------------------------------

 



(d)           Holdings terminates the Guaranty or Holdings fails to comply with
any term, covenant or agreement contained in the Guaranty and such failure
continues for a period of 15 days; or
 
(e)           any breach, termination, default or event of default under any
Construction Contracts that remains uncured for a period of 15 days; or
 
(f)           any Borrower or Holdings (i) fails to pay when due any other
indebtedness (including, without limitation, any capital lease obligations,
Subordinated Indebtedness or the BBB Indebtedness) or contingent obligation
issued or assumed by such Borrower or Holdings or (ii) fails to comply with the
terms of any agreement executed in connection with such indebtedness or
contingent obligation and such default continues beyond any applicable cure
period if the effect of such failure is (y) to cause, or permit the holder or
holders of such indebtedness or the beneficiary or beneficiaries of such
indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, such indebtedness to be declared to be
due and payable prior to its stated maturity or (z) to cause such contingent
obligation to become payable or cash collateral in respect thereof to be
demanded; or
 
(g)           a default or event of default shall exist under the BBB Loan
Agreement or any other agreement, document or instrument evidencing the BBB
Indebtedness; or
 
(h)           a final judgment, decree or arbitration award is entered against
any Borrower or Holdings which could reasonably be expected to have a Material
Adverse Effect; or
 
(i)           any collateral document, including, without limitation, the Pledge
Agreement, Control Agreement, Collateral Assignment and Deed of Trust, shall for
any reason fail to create a valid and perfected first priority security
interest, except for a liens and security interests securing the BBB
Indebtedness; provided that such lien and security interest does not exceed
$1,500,000, in the aggregate, in any collateral purported to be covered thereby
or any such collateral document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any such collateral document, or any Borrower or Holdings
shall fail to comply with any of the terms or provisions of any such collateral
document to which it is a party; or
 
(j)           there shall occur an event that could reasonably be expected to
have material adverse effect on (i) the collateral securing the obligations
evidenced by this Note, or the validity or priority of Lender's security
interest and lien on such collateral or (ii) the rights of or benefits available
to Lender under this Note or any agreement, document or instrument related
hereto; and in each case such material adverse effect continues for a period of
30 days (each a "Material Adverse Effect"); or
 
(k)           any Borrower or Holdings becomes insolvent, dissolves, liquidates
or fails generally to pay its debts as they become due; or
 
(l)           the taking of action by any Borrower or Holdings to become the
subject of proceedings under the United States Bankruptcy Code; or the execution
by any Borrower or Holdings of a petition to become a debtor under the United
States Bankruptcy Code; or the entry of an order for relief under the United
States Bankruptcy Code against any Borrower or Holdings; or any Borrower or
Holdings making an assignment for the benefit of creditors; or any Borrower or
 

 
9

--------------------------------------------------------------------------------

 



Holdings consenting to the appointment of a custodian, receiver, trustee or
other officer with similar powers for it, or for any substantial part of its
property; or adjudicating of any Borrower or Holdings as insolvent; or
 
(m)           if any governmental authority of competent jurisdiction shall
enter an order appointing, without consent of any Borrower or Holdings, as
applicable, a custodian, receiver, trustee or other officer with similar powers
with respect to such Borrower or Holdings, or with respect to any substantial
part of their respective property, or if an order for relief relating to such
Borrower or Holdings shall be entered in any case or proceeding for liquidation
or reorganization or otherwise to take advantage of any bankruptcy or insolvency
law of any jurisdiction, or ordering the dissolution, winding-up or liquidation
of such Borrower or Holdings, or if any petition for any such relief shall be
filed against such Borrower or Holdings and such petition shall not be dismissed
or stayed within 60 days.
 
6.2           Acceleration.  Upon the occurrence of:
 
(a)           any Bankruptcy Default, (i) the commitment of Lender to make Draw
Loans pursuant to this Note shall automatically terminate and (ii) the unpaid
principal balance of this Note and all accrued and unpaid interest thereon
automatically shall mature and become due and payable, and
 
(b)           any other Event of Default, and expiration of any applicable
notice and/or cure rights (without duplication of any cure periods set forth in
any such Event of Default), Lender, at any time, at its option, and without
notice or demand, may take any one or all of the following actions:
 
(i)           terminate its commitment to make Draw Loans to Borrower pursuant
to this Note; or
 
(ii)           declare the unpaid principal balance of this Note and all accrued
and unpaid interest thereon, to be due and payable, whereupon such amounts
immediately shall mature and become due and payable,
 
all without presentment, protest or notice, all of which hereby are waived.
 
6.3           Remedies.  Upon the occurrence of any Event of Default, Lender, at
its option, may enforce or cause to be enforced any of the rights or remedies
accorded to Lender in this Note, the Deed of Trust, the Pledge Agreement, the
Control Agreement, the Collateral Assignment or any other agreement, document or
instrument between any Borrower, any Lender, or in equity or law, by virtue of
statute or otherwise.
 
7.           Security.
 
7.1           Security Interest.  In order to secure the indebtedness,
obligations, liabilities, fees, costs and expenses under this Note, each
Borrower hereby grants to Lender a security interest in, and lien on, all
equipment, fixtures, inventory, documents, general intangibles (including any
membership interests, trademarks, patents, copyrights and other intellectual
property), accounts, deposit accounts (unless a security interest would render a
nontaxable account taxable), contract rights, chattel paper (including tangible
chattel paper and electronic chattel paper), financial assets,
 

 
10

--------------------------------------------------------------------------------

 



good (together with all embedded software, accessions, additions, attachments,
improvements, substitutions and replacements thereto and therefor), instruments,
letter of credit rights, investment property (including commodity accounts,
commodity contracts, securities (whether certificated securities or
uncertificated securities), security entitlements, security accounts, money now
owned or hereafter acquired by any Borrower, insurance policies and the right to
any payment thereunder, and all proceeds of insurance policies, together with
all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, or evidencing, embodying,
incorporating or referring to any of the foregoing, all claims and insurance
proceeds now existing and all claims and insurance proceeds arising out of the
loss, nonconformity or any interference with the use of, or any defect or
infringement of rights in, or damage to, any of the foregoing, and all proceeds,
products, offspring, rents, issues, profits and returns of and from, and all
distributions on and rights arising out of, any of the foregoing.
 
7.2           Representations.  Each Borrower's jurisdiction of organization is
the State of Delaware.  Each Borrower's place of business or, if more than one,
its chief executive office, and the place where Borrower keeps its records
concerning accounts is 211 Violet Street, Unit 100, Golden, Colorado  80401.
 
7.3           Authorization to File Financing Statement.  Each Borrower hereby
authorizes Lender to file one or more financing or continuation statements,
mortgages or other security agreements, and amendments thereto, relative to all
or any part of the collateral described above without the signature of any
Borrower.
 
7.4           Organizational Changes.  No Borrower shall change its name,
organizational type, jurisdiction of organization, chief executive officer or
principal place of business without providing Lender at least 30 days prior
written notice.
 
8.           Miscellaneous.
 
8.1           Expenses.  Borrowers jointly and severally agree that Borrowers
shall be responsible for, and hereby agree to pay and indemnify Lender for, all
out-of-pocket expenses incurred by Lender in connection with the enforcement of
this Note, including the actual out-of-pocket fees and expenses of Lender's
legal counsel.  The obligations of Borrower under this section 8.1 will survive
payment of the Note.
 
8.2           Waivers.  Each Borrower hereby waives presentment for payment,
protest and demand and notice of protest, demand, dishonor, nonpayment, intent
to accelerate and acceleration of this Note, and expressly agrees that this
Note, or any payment hereunder, may be extended from time to time without in any
way affecting the liability of any Borrower.
 
8.3           Modifications.  This Note may only be amended by an instrument in
writing signed by the party against whom enforcement of the change or amendment
is sought.
 
8.4           Successors and Assigns.  This Note shall be binding upon each
Borrower and upon such Borrower's successors and assigns, and shall inure to the
benefit Lender and its successors and assigns.  This Note may not be assigned by
any Borrower nor may any Borrower delegate its duties under this Note without
Lender's prior written consent and any such purported assignment or delegation
of duties shall be null and void.  Lender may freely assign this Note without
Borrowers' consent.
 

 
11

--------------------------------------------------------------------------------

 



8.5           Severability.  In the event that any provision of this Note is
deemed to be invalid by reason of the operation of any law or by reason of the
interpretation placed thereon by any governmental authority, the validity,
legality and enforceability of the remaining terms and provisions of this Note
shall not in any way be affected or impaired thereby, all of which shall remain
in full force and effect, and the affected term or provision shall be modified
to the minimum extent permitted by law so as to achieve most fully the intention
of this Note.
 
8.6           Time of the Essence.  Time for the performance of the obligations
under this Note is of the essence.
 
8.7           Security.  The obligations, liabilities and indebtedness of
Borrowers under this Note are secured by the collateral described in section 7,
the Pledge Agreement, the Control Agreement, the Collateral Assignment and the
Deed of Trust.  The obligations, liabilities and indebtedness of Borrowers under
this Note are guarantied by Holdings pursuant to the Guaranty.
 
8.8           Payments. Principal and interest due and payable under this Note
shall be paid by to Lender at 1331 Gemini Street #250, Houston, Texas 77058, or
at such other address as may be specified in a written notice to Borrowers by
Lender (other any other payment office designated to Borrowers by Lender in
writing), in Dollars in funds immediately available.  If any payment on this
Note is due on a Saturday, Sunday or a bank or legal holiday, such payment shall
be made on the next succeeding business day.
 
8.9           Exercise of Remedies.  No delay or omission on the part of Lender
in the exercise of any right or remedy under this Note shall operate as a waiver
thereof, and no partial exercise of any right or remedy, acceptance of a past
due installment or other indulgences granted from time to time shall be
construed as a novation of this Note or precludes other or further exercise
thereof or the exercise of any other rights or remedy.
 
8.10           No Dilution or Impairment.  No Borrower shall through any
reorganization, transfer of assets, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by
Borrower but will at all times in good faith assist in the carrying out of all
the provisions of this Note and in the taking of all such action as may be
necessary or appropriate in order to protect the conversion and other rights of
the holders of the note against impairment.
 
8.11           Notices.  Except as otherwise provided in section 2.4, all
notices provided for herein shall be in writing and shall comply with Section
12.04 of the Purchase Agreement and be sent in accordance with the provisions
thereof.
 
8.12           Setoff.  As security for payment of indebtedness, obligations,
liabilities, fees, costs and expenses under this Note, each Borrower grants to
Lender a security interest in and lien on the Closing Stock Consideration
delivered to Sellers or the Equity Owner at the Second Closing, including the
shares of Vertex Common Stock being deposited into the Escrow Account at the
Second Closing (the "Pledged Shares").  The grant of security interest in the
Pledged Shares pursuant to this section 8.12 is in addition to the pledge and
grant of security interest in the Pledged Shares pursuant to the Pledge
Agreement.  Each Borrower agrees that Lender may, at any time after the
occurrence of an Event of Default, without prior notice, set off against the
Pledged Shares or any portion of the Contingent Payments due Sellers under the
terms of the Purchase Agreement, irrespective of whether Lender shall have made
demand under this Agreement.  Any shares of Vertex
 

 
12

--------------------------------------------------------------------------------

 



Common Stock that are surrendered to or offset by Vertex or Buyers in accordance
with this section 8.12 shall be valued for all purposes at the Share Reference
Price.  Nothwithstanding anything contained in this section 8.12, Lender agrees
that prior to exercising its right of setoff hereunder, Borrowers shall have 45
days from the date of the occurrence of an Event of Default to sell the Pledged
Shares; provided that all proceeds received by Borrowers from the sale of the
Pledged Shares shall be used by Borrowers to satisfy its obligations hereunder.
 
8.13           Governing Law.  This Agreement is being delivered in and shall be
deemed to be a contract governed by the laws of the State of Delaware and shall
be interpreted and the rights and obligations of the parties hereunder enforced
in accordance with the internal laws of that state without regard to the
principles of conflicts of laws.
 
8.14           Incorporation by Reference.  The provisions of sections 12.06 and
12.07 of the Purchase Agreement are incorporated herein by this reference as if
set forth herein in their entirety.
 
8.15           Limitation of Liability.  EACH BORROWER HEREBY WAIVES ANY RIGHT
ANY OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE OTHER PARTY ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES, OF WHATEVER NATURE,
OTHER THAN ACTUAL DAMAGES.
 
 [remainder of page intentionally left blank; signature page follows]
 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed this Secured Promissory Note as of the
date first written on the first page hereof.
 
BANGO REFINING NV, LLC
 
By: /s/ James P. Gregory
      Name:  James P. Gregory
      Title:  Manager
 
OMEGA REFINING, LLC
 
By: /s/ Richard A. Silverberg
     Name:  Richard A. Silverberg
     Title:  Manager



Acknowledged, agreed and accepted.
 
VERTEX REFINING NV, LLC


By: /s/ Benjamin P. Cowart
Name:  Benjamin P. Cowart
Title:  President and Chief Executive Officer
 
 
 
Signature Page to Secured Promissory Note

--------------------------------------------------------------------------------